DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, 12, drawn to a food packaging.
Group II, claim(s) 9-11, 13, drawn to a method for manufacturing a food package.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The two groups lack unity of invention because even though the inventions of these groups require the technical feature of two hollow shells presenting a plane of symmetry and extending on a predefined depth and thickness, the depth of one of said two shells being greater than or equal to its thickness measured in a plane orthogonal to said plane of symmetry, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Florian (US 4273249).  Florian discloses a food packaging having two hollow shells (see figure 1, 4, item 11) each of which present a plane of symmetry (see figure 2, 3 and extend on a predefined depth and thickness (see the depths as shown in figure 1 and 4) and where the depth of one of the two shells (see figure 1, item 11) is greater than or equal to the thickness (as shown in figure 2, item 10) in a plane orthogonal to the plane of symmetry.   Piliero (US 20040074802) discloses food packaging comprising two hollow shells (see figure 4, 5, .  
Hanson (US 3597899) also discloses food packaging comprising two hollow shells that are spherical (see figure 2, item 19, 20) that is “capable of” holding a cheese portion.  The packaging has a plane of symmetry and a thickness and where the depth of one of the two shells (see figure 2) is seen to be equal to the thickness in a plane orthogonal to the plane of symmetry, because the reference discloses a spherical food package (see figure 16).  
Figures 1A-1B and 11 of Permentier (FR 2495582 cited on IDS) also shows a joining plane of two shells (figure 1A-1B, item 6, 7) that is orthogonal to the plane of symmetry, since the packaging is spherical and where the depth of the shell in the plane of symmetry as shown in figure 11 can be construed as equal to the thickness measured in the joining plane (figure 1A-1B).  

During a telephone conversation with Mr. Steven Greenberg on February 1, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  Claim 3 recites the limitation, “wherein said two shells are in plastic material.”  From the specification it is clear that this means the two shells are plastic.  The claim should be according amended to recite that the two shells comprise plastic, or similar language.  No New matter should be added.  
Claim 7 recites the limitation, “the two shells have an assembly having a circular shape in the plane of symmetry.”  It appears that this should recite that, “the two shells form an assembly having circular shape in the plane of symmetry.” 
Claim 8 recites the limitation, “the two shells present an assembly having an almond shape in the plane of symmetry.”  It appears that this should recite that, “the two shells form
Claim 12 recites the limitation, “the two shells present an assembly having a substantially triangular shape in the plane of symmetry.”  It appears that this should recite that, “the two shells form an assembly having a substantially triangular shape in the plane of symmetry.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the food packaging has, “a plane of symmetry” (line 3) but also recites that that “at least one of said two shells has a depth, measured in said plane of symmetry, that is greater than or equal to its thickness measured in said joining plane.”  Applicant’s drawings show that the thickness is in said joining plane, as shown in figures 1b and 2b, for instance.  The plane of symmetry is thus shown in figures 1a and 2a.  However, the claim only requires the depth of one of the two shells to be equal to or greater than its thickness.  This allows for the depths to be unequal and therefore 
Claim 1 recites, “the two shells are sealed to each other” on line 5, but then also recites on line 10 that, “the two shells are separated.”  Since the claim is directed to a product, it is not clear as to which of the above two states is being positively recited; as it is not seen that the article can be sealed together and separated at the same time.
Claim 1 recites, “the two shells are sealed to each other” on line 5 and also recites on lines 6-7 that a single inner space is, “intended to receive a portion of a cheese product occupying substantially all of said inner space.”  This makes the claim unclear as to whether there is food positively recited within the package.  This rejection can be overcome by amending the claim to recite, “a single inner space comprising a portion of a cheese product occupying substantially all of said inner space.”
Claims 1 and 2 recite the limitation, “that is greater than or equal to its thickness.”   It is not clear as to what “its” is referring two (see lines 13-14 of claim 1 and line 3 of claim 2).  This rejection can be overcome by amending the limitation to recite, “a thickness of the at least one of said two shells”
Claims 2-8 and 12 are rejected based on their dependence to a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bartoli (WO 2008015548). 
Regarding claim 1, Bartoli discloses a food packaging (see the abstract) comprising two hollow shells (figures 4 and 5, item 9), the two shells presenting a plane of symmetry (see figure 5 and 6, where the hemispherical shells are shown as symmetrical) and the two shells extending on a predefined depth (see figures 4 and 5) and thickness (see figure 1-3, which shows the thickness of the two shells).  The packaging is configured to occupy a rest position in which the two shells are sealed to each other along a joining plane so as to form a single inner space (see figure 5, plane defined by item 6, 10; see page 4, lines 3-8).  The space is seen to be “intended to” (i.e. capable of) receiving a portion of a cheese product occupying substantially all of the inner space.  The joining plane (see figure 5, item 6, 10) is seen to be orthogonal to the plane of symmetry.  Figure 4 shows a use position.  Also, Figure 4 of Bartoli discloses that the two shells are separated so as to permit access to a portion of the contents. 
Bartoli discloses both shells are hemispherical (see page 4, lines 14-15).  As shown in Bartoli’s figures and in view of Bartoli disclosing that the shells are hemispherical, the reference thus discloses that the two shells have a depth in the plane 
Regarding claim 2, as Bartoli discloses both shells are hemispherical, the reference thus discloses that both shells have a depth that is equal to its thickness measured in the joining plane.
Regarding claim 4, the shells as disclosed by Bartoli are identical half-shells which thus has an inner volume evenly distributed between the two shells.  That is, the claim defines the identical half-shells as that which evenly distributes the inner space between the two shells; and Bartoli’s hemi-spherical shells thus are two identical half shells.
Regarding claim 5, as shown in figure 5, Bartoli’s food packaging in the rest position forms a sphere.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli (WO 2008015548) in view of Gaulier (WO 20060131625 - cited on IDS; a machine translation has been relied on).
Regarding claim 3, Bartoli discloses that the shells are made using a thermoformable film (see page 4, lines 3-8). By teaching that the shells are made of a film that are thermoformable and where the film can be transparent (see page 4, lines 11) this would have suggested to one having ordinary skill in the art that the shells are in plastic material.
Nonetheless, Gaulier further teaches thermoformable plastic materials for forming two shells of a food package (see figure 2, item 10A, 10B; page 6, paragraph 35 and page 8, lines 294-300 of the machine translation).
To thus modify Bartoli and to use plastic materials for the two shells would thus have been obvious to one having ordinary skill in the art, based on known expedients conventionally recognized in the art to be used for forming two shells that are joined together and used for food packaging.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli (WO 2008015548) in view of Childs (GB 2401847), La Vache (FR 1388048 - cited on IDS; a machine translation has been relied on), Florian (US 4273249 cited on IDS).
Regarding claim 6, the claim differs in specifically reciting, “wherein each of the two shells has two substantially flat faces, said two faces being situated on either side of the plane of symmetry, said two faces extending according to a direction substantially parallel to said plane of symmetry.”
It is noted however that Childs further teaches that the food packaging can take any shape and can be three-dimensionally symmetrical (see page 2, 2nd to last paragraph).  Childs is also directed to packaging similar products as Bartoli, such as cheese (see page 2, 3rd to last paragraph).  La Vache also teaches a configuration for a food packaging, where the package has two shells (figure 1 and 7, item 6, 8); where the shells are symmetrical on a plane of symmetry (as shown in figure 1 and 7).  There is a portion at figure 1 and figure 7, item 4 along which the two shells can be separated; and the depth of the two shells, as shown in figure 7, is seen to be greater than a thickness of each of the shells, as shown in figure 2. La Vache thus teaches two sides of a package which would have had substantially flat faces that extend in a direction substantially parallel to the plane of symmetry.  Florian also teaches a similar configuration for a food package, as that of La Vache, which thus has two substantially flat faces that would extend parallel to a plane of symmetry that is orthogonal to a joining plane (see figure 2 and 3). 
To thus modify Bartoli, who is not seen to be limiting as to the shapes of the two shells, as to use other known configurations for shells used for packaging food, as taught by Childs, La Vache and Florian, would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known configurations and shapes of food packages.
Regarding claim 7, the combination as applied to claim 6 above teaches discloses the two shells in the rest position have a circular shape in the plane of symmetry.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaulier (WO 2006131625) in view of Childs (GB 2401847), Hanson (US 3597899), Bartoli (WO 2008015548), La Vache (FR 1388048 - cited on IDS; a machine translation has been relied on) and Florian (US 4273249).
Regarding claim 1, Gaulier teaches a food packaging comprising two shells (see figure 1B, Figure 1, item 10A, 10B and paragraph 41 of the machine translation) that present a plane of symmetry (see figure 1B) and extending on a predefined depth and thickness.  Gaulier’s packaging is configured to occupy a first rest position (see figure 1A, 1B) and a use position where the two half shells are peeled (see paragraph 41 of the machine translation, lines 294-295 “peelable weld”).  Gaulier also teaches that in the rest position, the two shells are sealed to each other along a joining plane (see figure 1B and Figure 2, item 16, 17, 14; paragraph 41) so as to form a single inner space, that is “capable of” receiving a portion of a cheese product occupying substantially all of the inner space.  The joining plane (which runs through the seal) is seen to be orthogonal to the plane of symmetry.  That is, figure 1B shows the plane of symmetry (i.e. the plane defined by the sheet) and figure 1A shows the joining plane (i.e. the plane defined by the sheet).  Gaulier’s two shells are also separated for permitting access to the contents (see paragraph 41 - “peelable weld 16”).
Claim 1 differs from Gaulier in specifically reciting that  “at least one of said two shells has a depth measured in said plane of symmetry that is greater than or equal to its thickness measured in said joining plane.”
However, Childs teaches similar types of food packaging, which can also be used for cheese (see page 1, lines 1-2), where there are two shells (see figure 1, items 1, 5; figure 3; page 4, 3-4th paragraphs).  The shells are separable along a join (figure 3, item 5, 6; see page 2, last two lines).  Childs also teaches that the opposed pairs of shells can be shaped so as to form a three-dimensionally symmetrical package (see page 2, 2nd to last paragraph).  Childs also teaches that the two shells can be dome shaped (see page 2, 2nd to last paragraph), thus suggesting hemispherical shells.  By teaching a three-dimensionally symmetrical package, this clearly suggests that the depth along the plane of symmetry could be equal to a thickness of both shells.  This is seen to be further supported by Hanson who discloses food packaging for products like cheese (column 2, line 56) which use a spherical shape for both shells (see figures 1-2 which show a ball shape).  Bartoli, as discussed in the previous rejection above, also teaches that the shape of the shells is spherical and where the shells would thus have had a depth equal to that of a thickness of each shell.  Therefore, Childs, Hanson and Bartoli are all analogous because they all teach food packaging that can be capable of holding cheese therein, and where the shape of the two shells can be arranged such that the depth of the two shells in the plane of symmetry can be equal to the thickness of each of the shells.  La Vache also teaches a configuration for a food packaging, where the package has two shells (figure 1 and 7, item 6, 8); where the shells are symmetrical on a plane of symmetry (as shown in figure 1 and 7).  There is a portion at 
The prior art thus recognized two shells that can be sealed together along a joining plane, and where the shape of the two shells can have a depth that is equal to or greater than the thickness of each of the shells.  To thus modify Gaulier and to use another conventional shape for the two shells, as taught by Childs, Hanson and Bartoli and in further view of La Vache and Florian would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design using known and conventional shapes for food packaging used for packaging similar types of products.
Regarding claim 2, the combination as applied to claim 1 above teaches that the two shells have a depth that is equal to or greater than their respective thicknesses, measured in the joining plane. 
Regarding claim 3, Gaulier teaches that the two shells can be plastic material (see figure 2, item 10A, 10B; page 6, paragraph 35 and page 8, lines 294-300 of the machine translation).
Regarding claim 4, the two half-shells, as taught by Gaulier in view of Childs, Hanson and Bartoli, La Vache and Florian are seen to identical half-shells such that the inner space has a volume evenly distributed between the two shells.
Regarding claim 5, in view of Childs, Hanson and Bartoli, the combination teaches that the two shells form a sphere.
Regarding claim 6, La Vache thus teaches two sides of a package which would have had substantially flat faces that extend in a direction substantially parallel to the plane of symmetry.  Florian also teaches a similar configuration for a food package, as that of La Vache, which thus has two substantially flat faces that would extend parallel to a plane of symmetry that is orthogonal to a joining plane (see figure 2 and 3). Childs further teaches that the two shells can have any shape (see page 2, 2nd to last paragraph).  
To thus modify Gaulier, who is not seen to be limiting as to the shapes of the two shells, as to use other known configurations for shells used for packaging food, as taught by Childs, La Vache and Florian, would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known configurations and shapes of food packages.
Regarding claim 7, the combination applied to claim 6 teaches the two shells have an assembly having a circular shape in the plane of symmetry

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, which relies on Gaulier (WO 2006131625) as the primary reference, and which relies on Bartoli (WO 2008015548) as the primary reference, both in further view of Skaletski (US 20050064081).
Claim 8 differs from the Gaulier combination and the Bartoli combination in specifically reciting that “the two shells present an assembly having an almond shape in the plane of symmetry.”
It is noted however, that Skaletski teaches forming two shells (see figure 10, item 20a, 20b; paragraph 83) which are seen to form “an almond shape” in the plane of symmetry.  Skaletski also teaches that the package can be for foods including cheese (see the abstract) and can have other shapes as well (abstract; paragraph 6, 122).
As the Gaulier combination and the Bartoli combination already teach that each of the two shells has two substantially flat faces, to thus modify the Gaulier combination and to modify the Bartoli combination, both who are not seen to be limiting regarding the particular shape of the shells, and to thus use two shells that can form an almond shape in the plane of symmetry would have been obvious to one having ordinary skill in the art, based on conventional shapes commonly used for food packaging.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, which relies on Gaulier (WO 2006131625) as the primary reference, and which relies on Bartoli (WO 2008015548) as the primary reference, both in further view of Fux (US 20020033393), Schandua (DE 1732871 - cited on IDS), Jeon (US 20130189403) and Dal (US 20060275531).
Regarding claim 12, the claim differs from the Gaulier combination and the Bartoli combination in specifically reciting that in the rest position the two shells present an assembly having a substantially triangular shape in the plane of symmetry.
However, Childs teaches that the food packaging can be three-dimensionally symmetrical and can have a configuration of a triangle (see page 2, 2nd to last paragraph).   Additionally, Fux teaches food packaging having a joint (see figure 1c, item 3) and where the package has a substantially triangular shape in the plane of symmetry and where there appears to be two flat faces for each shell.  Schandua also teaches a package where the two shells present an assembly having a substantially triangular shape in the plane of symmetry (see figures 1-8) and where each of the two shells has two substantially flat faces (see figures 6-8, item 10, 12) on either side of the plane of symmetry.   Jeon further teaches a triangular packaging, where as shown in figures 8-10, there are two sides of the package that present a triangular shape in a plane of symmetry (see figure 9, where the left and right sides of tear line 11, 30, present a triangular shape; see also figure 13).  Jeon further teaches that the relative depth of the two sides of the package in the plane of symmetry can be construed as greater than or equal to the thickness.  Jeon at figure 13 also shows the two sides of the package (i.e. the two shells) each of two substantially flat faces that are parallel to the plane of symmetry.  Jeon further shows separation in a similar manner as already shown by the Gaulier combination and Bartoli (see Jeon figures 12, 13).   Shapes similar to Jeon have also been taught to be used for other foods such as cheese, as taught by Dal (see figure 3).  
To thus modify the Gaulier combination and the Bartoli combination, and use other shapes for food packaging, which can provide a substantially triangular shape in a plane of symmetry between two sides of a package would thus have been obvious to one having ordinary skill in the art, in view of Fux, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020061370 discloses food packaging that has first and second shells that present a plane of symmetry and extend a predefined depth and thickness and are joined to each other along a joining plane (20) and where the two shells can take any shape (paragraph 10).
US3356063 discloses a food package that presents a plane of symmetry where two sides of the package on the plane of symmetry have a depth that is greater than the thickness of the package (figure 25).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792